Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the election filed on 27 May 2021.  
Claims 2, 4-6, 12, and 14-16 were canceled. 
Claims 1, 3, 7-11, 13, 17-20, and 25-31 were withdrawn.
Claims 21-24 are currently pending and have been examined.


Allowable Subject Matter
Claims 21-24 would be allowable if rewritten or amended to overcome the Double Patenting Rejection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The following references have been identified as the most relevant prior art to the claimed inventions(s). The prior art generally relates to customizing a greeting card and a corresponding envelope.
Berger et al. (US 8,196,038 B2) discloses a database of different card templates and an envelope template. These templates can be viewed and customized by color through a GUI on the user computing device. The envelope template of Berger further includes an address block that includes user provided recipient name and address, and a non-text ornamentation, which can be printed onto the envelope.
Tackbary et al. (US 6,873,971 B1), similarly to Berger, is directed to customizing a greeting card with a corresponding envelope. Tackbary further teaches a plurality of different envelope templates.
However, neither Berger nor Tackbary teach determining, by the server, a potential overlap between the non-text ornamentation and the address block including the user-provided recipient name and the corresponding user- provided recipient address; in response to determining the potential overlap: displaying, by the GUI on the user computing device, an error message alerting the user of the potential overlap, and displaying, by the GUI on the user-computing device, an option for the user to revise the user-provided recipient name and the corresponding user-provided recipient address to avoid the potential overlap.
arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Furthermore, regarding subject matter eligibility, the claims are directed to eligible subject matter. Claim 21 recites, determining, by the server, a potential overlap between the non-text ornamentation and the address block including the user-provided recipient name and the corresponding user- provided recipient address; in response to determining the potential overlap: displaying, by the GUI on the user computing device, an error message alerting the user of the potential overlap, and displaying, by the GUI on the user-computing device, an option for the user to revise the user-provided recipient name and the corresponding user-provided recipient address to avoid the potential overlap. This limitation integrates the claim into a practical application because it provides an improvement to prior interfaces/envelope manufacturing by providing a remedy to the problem of an envelope being printed with an non-legible address due to an overlap of address block with the non-text ornamentation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. 10,007,943 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 21 reads on claim 1 of U.S. Patent No. 10,007,943 B2
Claim 22 reads on claim 9 of U.S. Patent No. 10,007,943 B2
Claim 23 reads on claim 5 of U.S. Patent No. 10,007,943 B2
Claim 24 reads on claim 5 of U.S. Patent No. 10,007,943 B2.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “each of the card templates has a card feature that can have any color from among a set of colors;” in lines 2-3. The term “any” renders the metes and bounds of the claim to be unclear because it is unclear of the limitation refers to one color or a combination of colors in the set of colors.
Claim 21 recites the limitation "the card templates" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “a color” in line 9. It is unclear if this color is a color from the set of colors or is another color.
Claim 21 recites, “the selected card template” in line 9 and 34-35; and “the user-selected card template” in line 10 and 36-37. It is unclear if these are the same limitations or different. Furthermore, there is insufficient antecedent basis for these limitations.
Claim 21 recites the limitation "the user-selected color" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
21 recites the limitation "the envelope templates" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the one or more displayed envelope templates" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites, “the selected envelope template” in lines 16-17 and “the user-selected envelope template” in line 18. It is unclear if these are the same limitations or different. Furthermore, there is insufficient antecedent basis for these limitations.
Claim 21 recites, “the displaying of the user-selected envelope template includes displaying…” in line 19.  It is unclear if the displaying step includes one displaying step or two separate displaying steps.

Claims 22-24 inherit the multiple deficiencies noted for claim 21 as recited above.

For examination purposes the Examiner will examine claim 21 to recite:
21.  A method for manufacturing envelopes, the method comprising: 
storing, in a database, different card templates, wherein each of the card templates comprises of a card feature and is associated with a set of colors; 
storing, in the database, different envelope templates, wherein each stored envelope template is associated with a format of a physical envelope and has at least one envelope feature; 
receiving, by a server through a graphical user interface (GUI) on a user computing device, a user selection of a selected card template from among the different card templates; 
receiving, by the server through the GUI on the user computing device, a user selection of a color from the set of colors to be applied to the card feature of the selected card template; 

rendering, by the server through the GUI on the user computing device, the color to the card feature of the selected card template; 
displaying, by the GUI on the user computing device, one or more of the different envelope templates stored in the database; 
receiving, by the server through the GUI on the user computing device, a user selection of a selected envelope template from among the one or more of the different envelope templates, wherein the selected envelope template includes non-text ornamentation; 
displaying, by the GUI on the user computing device, the selected envelope template, wherein the selected envelope template includes an address block; 
receiving, by the server through the GUI on the user computing device, a user-provided recipient name and a corresponding user-provided recipient address for inclusion in the address block; 
determining, by the server, a potential overlap between the non-text ornamentation and the address block including the user-provided recipient name and the corresponding user- provided recipient address; 
in response to determining the potential overlap: 
displaying, by the GUI on the user computing device, an error message alerting the user of the potential overlap, and 
displaying, by the GUI on the user-computing device, an option for the user to revise the user-provided recipient name and the corresponding user-provided recipient address to avoid the potential overlap, 

generating, by the server, print file data for printing the envelope (i) with the selected envelope template and (ii) with the address block that includes the user-provided recipient name and the user-provided recipient address.

Appropriate correction is required.




	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
https://www.prweb.com/releases/signature_cards/greeting_cards/prweb10761278.htm (5-23-2013). - discloses free customization and personalization along with an envelope of any color to match card.
Simpson et al. (US 2003/0084008 A1): Fig. 5B and paragraph [0055] discloses selecting an envelope template that includes a non-text ornamentation in the form of a postage stamp and an address block of the user-selected envelope.
Freidman et al. (US 2008/0294977 A1): discloses designing customized greeting cards by a user. The invention further discloses a corresponding envelope comprising of an address block.
Van (Us 2010/0138506 A1): discloses designing an electronic greeting card which is electronically sent to a recipient. The electronic greeting card further comprises of an electronic envelope which can also be customized with an address block and non-text ornamentation.
Berger (US 2012/0066613 A1): discloses automatically generating and mailing greetings cards on behalf of the end user. The generating of the greeting cards include a card template and an envelope template which are then printed and mailed to a recipient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/Primary Examiner, Art Unit 3625